ON MOTION FOR REHEARING

SAWAYA, J.
After this court issued its opinion in Leider v. Leider, 35 Fla. L. Weekly D852 (Fla. 5th DCA Apr.16, 2010), Appellee filed a Motion for Rehearing and/or Clarification and Appellant filed a Motion for Clarification. While those motions were pending in this court, the Florida Supreme Court rendered its decision in Kaaa v. Kaaa, — So.3d —, 2010 WL 3782031, 35 Fla. L. Weekly S521 (Fla. Sept. 30, 2010), which approved the decision in Stevens v. Stevens, 651 So.2d 1306 (Fla. 1st DCA 1995) — a decision that we certified conflict with in our Leider opinion. We note, parenthetically, that we also certified conflict with the decision of the Second District Court in Kaaa v. Kaaa, 9 So.3d 756 (Fla. 2d DCA 2009), quashed, — So.3d —, 35 Fla. L. Weekly S521 (Fla. Sept. 30, 2010).
In light of the Florida Supreme Court’s decision in Kaaa, we grant the Motion for Rehearing, withdraw our prior opinion, and substitute this opinion in its place. We affirm that part of the final judgment holding that the funds spent for repairs were not improvements that contributed to the value appreciation of the house. We reverse that part of the final judgment awarding the wife $27,481 as a marital asset and remand for further proceedings consistent with Kaaa.
AFFIRMED in part; REVERSED in part; and REMANDED.
PALMER and EVANDER, JJ., concur.